In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00005-CR
____________

IN RE CHARLES R. EDWARDS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Charles R. Edwards, has filed a pro se petition for writ of mandamus,
requesting that this Court compel the trial court judge (1) to vacate her judgment of
conviction in trial court cause number 1167894. (2)  Relator's petition does not meet the
requirements of the Texas Rules of Appellate Procedure.  For example, it does not
include a table of contents, index of authorities, an appendix that contains a certified
or sworn copy of any order complained of.  See Tex. R. App. P. 9.5, 52.3(b), (c), (k). 
	Even if we were to treat relator's petition as application for writ of habeas
corpus, we would still have to deny relief because exclusive post-conviction
jurisdiction of the case has passed to the Texas Court of Criminal Appeals in
accordance with article 11.07 of the Texas Code of Criminal Procedure.  See Tex.
Code Crim. Proc. Ann. Art. 11.07 (Vernon Supp. 2008). (3)
	The petition for writ of mandamus is therefore denied.
	Any pending motions are denied as moot.
	It is so ORDERED.
 PER CURIAM

Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator names as respondent, the Honorable Jan Krocker, Judge, 184th District
Court, Harris County, Texas.
2.    	Relator was convicted of possession of a controlled substance and sentence to
confinement for three years.  This Court affirmed the judgment fo the trial
court.  See 2009 WL 3673057 (Tex. App.--Houston[1st Dist.] Nov. 5, 2009,
no. pet.).
3.    	Relator has not provided this Court wit a copy of the indictment, judgment and
sentence, or any other material related to cause number 1167844.  Moreover,
relator is requesting post-conviction relief and has not demonstrated that this
Court has jurisdiction to review his petition for mandamus.